Citation Nr: 1013359	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  09-00 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
20 percent for Type II diabetes mellitus.

2.  Entitlement to an initial disability rating higher than 
30 percent for coronary artery disease.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

S. M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1965 to 
September 1968, and from February 1975 to February 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which granted service connection for Type II diabetes 
mellitus and assigned an initial 20 percent rating for the 
disability retroactively effective from September 5, 2003, 
the date of receipt of the Veteran's claim.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (indicating when this 
occurs VA adjudicators must consider whether the Veteran's 
rating should be "staged" to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at others).  

An October 2005 rating decision denied the Veteran's claim 
for a higher initial disability rating for his Type II 
diabetes mellitus.  

In a January 2007 rating decision, the RO granted service 
connection for coronary artery disease and assigned an 
initial 30 percent rating for the disability retroactively 
effective from September 5, 2002, one year prior to the date 
of receipt of the Veteran's claim.  See again Fenderson, 12 
Vet. App. at 125-26.  The RO also granted an earlier 
effective date of September 5, 2002, for the Veteran's 
service-connected Type II diabetes mellitus.

This appeal to the Board is also from an October 2007 rating 
decision, which denied the Veteran's claim for entitlement to 
a TDIU.

The issues of entitlement to service connection for a mental 
condition, to include posttraumatic stress disorder (PTSD) 
and major depression with adjustment disorder, and 
entitlement to service connection for peripheral neuropathy 
of the upper extremities have been raised by the record in 
the Veteran's December 2008 statement, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout this appeal, the Veteran's Type II diabetes 
mellitus has required insulin and a restricted diet, but has 
not required regulation of his activities.

2.  Throughout this appeal, the Veteran's coronary artery 
disease has been manifested by a workload of greater than 3 
metabolic equivalents (METs) but not greater than 5 METs, 
resulting in fatigue, dizziness, chest pain, and shortness of 
breath.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 20 percent for the Type II diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.119, Diagnostic Code 
(DC) 7913 (2009).  

2.  The criteria are met for a higher 60 percent rating, but 
no higher, for the coronary artery disease.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.104, DC 7005 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 
2003, April 2004, August 2005, October 2006, April 2007, 
October 2007, and May 2008.  The letters informed him of the 
evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  

Note also the October 2006, April 2007, October 2007, and May 
2008 letters complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claims - keeping in mind his claims initially arose 
in the context of him trying to establish his underlying 
entitlement to service connection, since granted.  In cases, 
as here, where an increased-rating claim arose in another 
context - namely, the Veteran trying to establish his 
underlying entitlement to service connection, and the claims 
were subsequently granted and he has appealed a downstream 
issue such as the initial disability ratings assigned, the 
underlying claims have been more than substantiated, they 
have been proven, thereby rendering § 5103(a) notice no 
longer required because its intended purpose has been 
fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records, private medical records, 
Social Security Administration (SSA) records, VA treatment 
records, Decision Review Officer (DRO) informal conference 
reports, and lay statements in support of his claims.  

In addition, the RO arranged for VA compensation examinations 
to assess the severity of his Type II diabetes mellitus and 
coronary artery disease, which are now the determinative 
downstream issues since his appeal is for higher initial 
ratings for these disabilities.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  The record is adequate and the need 
for a more contemporaneous examination occurs only when the 
evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the most recent VA 
compensation examination of the Veteran's Type II diabetes 
mellitus and coronary artery disease was in August 2008.  And 
the report of that evaluation contains all findings needed to 
properly evaluate his disabilities.  38 C.F.R. § 4.2.  
Consequently, another examination to evaluate the severity of 
these disabilities is not warranted because there is 
sufficient evidence, already of record, to fairly decide 
these claims insofar as assessing the severity of the 
disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

General Regulations and Statutes for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2009).  

And as already alluded to, if, as here, there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.  That is to say, 
VA may "stage" the rating to compensate the Veteran for times 
since the effective date of his award when his disability may 
have been more severe than at others.  Fenderson, 12 Vet. 
App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

Whether the Veteran is Entitled to an Initial Rating Higher 
than 20 Percent for his Type II Diabetes Mellitus

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected Type II diabetes mellitus, 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.119, DC 7913, which refers to diabetes mellitus (2009).

Under DC 7913, a 20 percent rating is warranted for Type II 
diabetes mellitus which requires insulin and a restricted 
diet, or; an oral hypoglycemic agent and a restricted diet.  
A 40 percent evaluation is warranted for Type II diabetes 
mellitus which requires insulin, a restricted diet, and 
regulation of activities.  38 C.F.R. 
§ 4.119.  Note (1) in this code indicates to evaluate 
compensable complications of the diabetes separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under DC 7913.  Id.

In a March 2008 rating decision, the RO granted service 
connection for erectile dysfunction as secondary to the 
service-connected Type II diabetes mellitus, and assigned a 
noncompensable (0-percent) evaluation for the disability.  
However, the Veteran is currently receiving special monthly 
compensation for this disability, so therefore the erectile 
dysfunction cannot be considered part of the diabetic process 
under DC 7913.  The March 2008 rating decision also granted 
peripheral neuropathy of the lower extremities as secondary 
to service-connected Type II diabetes mellitus.  The RO 
assigned a 10-percent rating for each extremity.  Since the 
Veteran's peripheral neuropathy is compensable, it is not 
considered part of the diabetic process under DC 7913.  It 
must instead be rated separately.  The Veteran has not 
expressed disagreement with the March 2008 rating decision 
concerning the peripheral neuropathy ratings.  Therefore, the 
Board will not address whether the Veteran is entitled to a 
higher rating for his peripheral neuropathy.  

The Court recently held that in order to demonstrate a 
regulation of activities, "medical evidence" is required to 
show that both occupational and recreational activities have 
been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).  The phrase "regulation of activities" means 
"avoidance of strenuous occupational and recreational 
activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. 
§ 4.119, DC 7913 (defining the term within the criteria for a 
100-percent rating)).

Applying these criteria to the facts of this case, the Board 
finds that the Veteran is not entitled to a higher rating for 
his Type II diabetes mellitus.  The evidence of record 
reveals his Type II diabetes mellitus requires a restricted 
diet and insulin, but does not necessitate a regulation of 
his activities.  38 C.F.R. § 4.119, DC 7913.  The Veteran has 
indicated that he is unable to walk due to his Type II 
diabetes mellitus.  However, at the Veteran's November 2007 
VA compensation examination, the examiner determined that the 
Veteran was not restricted in his ability to perform 
strenuous activities.  The August 2008 VA examiner, upon a 
physical examination of the Veteran, determined that the 
Veteran was unable to perform physical labor due to his 
service-connected knee and peripheral neuropathy 
disabilities, but not due to his Type II diabetes mellitus.  
The VA examiner indicated that the Veteran's Type II diabetes 
mellitus might limit the Veteran's ability to perform 
sedentary tasks, but not strenuous tasks, due to his glucose 
control doctors' visits.  Additionally, there is no evidence 
in the record of physician-prescribed restrictions on the 
Veteran's strenuous activities to prevent hypoglycemic 
reactions.  In fact, many of the VA physicians encouraged the 
Veteran to begin exercising now that he had a diagnosis of 
Type II diabetes mellitus.

Hence, since all three requirements for a higher 40 percent 
rating are not met, he cannot receive this greater rating.  
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met). 

The Veteran's lay testimony, concerning his Type II diabetes 
mellitus purportedly requiring a regulation of his 
activities, is unsubstantiated and, thus, probatively 
outweighed by the objective medical findings to the contrary.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See 
also 38 C.F.R. § 3.159(a)(2) and Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See, too, Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence).

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 20 percent disabled 
during the entire period at issue.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Whether the Veteran is Entitled to an Initial Rating Higher 
than 30 Percent for his Coronary Artery Disease

The Veteran asserts that he is entitled to a higher rating 
for his service-connected coronary artery disease, currently 
rated as 30 percent disabling under 38 C.F.R. 
§ 4.104, DC 7005, which refers to arteriosclerotic heart 
disease (coronary artery disease) (2009). 

Under these criteria, a 30 percent rating is warranted where 
a workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  See 38 C.F.R. § 
4.104, DC 7005 (2009).

A 60 percent rating is warranted when there is more than one 
episode of acute congestive heart failure in the past year; 
or workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.  And lastly, a 100 percent 
rating is assigned with documented coronary artery disease 
resulting in chronic congestive heart failure; or, workload 
of 3 METS or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Id.

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2) (2009).

 Based on the evidence of record, the Board finds that the 
Veteran is entitled to a higher rating of 60 percent under DC 
7004 effective September 5, 2002.  In September 2003, the 
Veteran was treated by the local VA Medical Center (VAMC) for 
chest pain.  At the November 2007 VA compensation 
examination, he reported experiencing chest pain, shortness 
of breath, and dizziness.  At the Veteran's August 2008 VA 
examination, the Veteran reported experiencing fatigue.  The 
VA examiner determined that the Veteran's estimated METs 
level was 3-5.  Therefore, upon filing his claim, the Veteran 
has met the requirements for a higher rating of 60 percent 
under DC 7004.  38 C.F.R. § 4.104.

Considering this evidence in the aggregate, the Board finds 
that the overall disability picture for the Veteran's 
coronary artery disease more closely approximates a higher 
60 percent rating.  The Veteran has asserted his symptoms 
have remained very frequent and nearly constant.  His 
testimony is credible, particularly inasmuch as it is 
substantiated by the VA physicians' comments.  Moreover, the 
Veteran is uniquely suited to describe the severity, 
frequency, and duration of his coronary artery disease 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398 (1995); 
Heuer v. Brown, 7 Vet. App. 379 (1995).

Resolving all reasonable doubt in his favor, the Veteran's 
claim for an increased rating must be granted to 60 percent 
effective September 5, 2002.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

However, the Veteran has not met the requirements for  a 
higher rating of 100 percent under DC 7004.  The Veteran's 
coronary artery disease has not been manifested by chronic 
congestive heart failure, a workload of 3 METS or less which 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or, a left ventricular dysfunction with an ejection fraction 
of less than 30 percent.  As previously mentioned, at the 
Veteran's August 2008 VA compensation examination, the 
Veteran's METs level was 3-5.  The evidence of record does 
not establish that his METs level has ever been below 3.  At 
his February 2007 private physician examination, his left 
ventricular ejection fraction was 64 percent.  38 C.F.R. 
§ 4.104.

Therefore, for these reasons and bases, the preponderance of 
the evidence is against the Veteran's claim for a higher 
rating of 100 percent for his coronary artery disease - in 
turn meaning there is no reasonable doubt to resolve in his 
favor and his claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 60 percent disabled 
during the entire period at issue.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Extraschedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for the 
service-connected disability is inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms".  
Third, if the rating schedule is inadequate to evaluate the 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause 
impairment in his occupational functioning and capacity.  But 
the extent of his impairment is adequately contemplated by 
the rating criteria, which reasonably describe the effects of 
his disability.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, as 
the Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993), the disability rating, itself, is recognition 
that industrial capabilities are impaired.

There is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization, suggesting the Veteran is 
not adequately compensated by the regular rating schedule.  
The majority of the evaluation and treatment he has received 
for his coronary artery disease and Type II diabetes mellitus 
have been on an outpatient basis, not as an inpatient.  The 
Veteran has reported that his occupational and recreational 
activities are limited by his Type II diabetes mellitus and 
coronary artery disease.  However, the Veteran is still able 
to walk and carry out the activities of his daily living.  
This level of occupational and other impairment in his daily 
living is contemplated by the schedular ratings he already 
has.  So extra-schedular consideration is not warranted in 
this circumstance.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

The claim for an initial disability rating higher than 20 
percent for the Type II diabetes mellitus is denied.

A higher 60 percent rating is granted for the coronary artery 
disease retroactively effective from September 5, 2002, 
subject to the laws and regulations governing the payment of 
VA compensation.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may 
be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his or her age or the impairment caused by non-
service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

In determining whether a Veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither the Veteran's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

The Veteran is currently service-connected for coronary 
artery disease (rated as 60-percent disabling), Type II 
diabetes mellitus (20-percent disabling), residuals of a 
right wrist injury (10-percent disabling), residuals of a 
left knee injury (10-percent disabling), hemorrhoids (10-
percent disabling), glaucoma (10-percent disabling), 
peripheral neuropathy of the left lower extremity (10-percent 
disabling), peripheral neuropathy of the right lower 
extremity (10-percent disabling), cataracts (0-percent 
disabling), and, erectile dysfunction (0-percent disabling).

To date, the Veteran has not been afforded a VA medical 
examination regarding whether his service-connected 
disabilities prevent him from securing or following a 
substantially gainful occupation.  As such, the Board must 
remand the TDIU claim for such on opinion to be obtained.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA TDIU examination.  
The claims file should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted. 

The examiner is requested to opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities, (coronary artery disease, 
Type II diabetes mellitus, residuals of a 
right wrist injury, residuals of a left 
knee injury, hemorrhoids, glaucoma, 
peripheral neuropathy of the lower 
extremities, cataracts, and, erectile 
dysfunction) either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.  If the Veteran is awarded 
service connection for other disabilities 
prior to this examination, the examiner 
should also consider those disabilities.

A complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  Then readjudicate the Veteran's 
TDIU claim in light of the additional 
evidence.  If the claim is not granted 
to his satisfaction, send the Veteran a 
supplemental statement of the case 
(SSOC) and give him an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of the claim.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


